Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  March 21, 2008                                                                    Clifford W. Taylor,
                                                                                             Chief Justice

  132986-8 & (221)(223)(228)                                                       Michael F. Cavanagh
                                                                                   Elizabeth A. Weaver
                                                                                          Marilyn Kelly
                                                                                     Maura D. Corrigan
  46TH CIRCUIT TRIAL COURT,                                                        Robert P. Young, Jr.
             Plaintiff, Counter-Defendant,                                         Stephen J. Markman,
                                                                                                  Justices
             Third-Party Defendant-Appellee,
  v       	                                              SC: 132986, 132987, 132988
                                                         COA: 246823, 248593, 251390
                                                         Crawford CC: 02-005951-CZ
  COUNTY OF CRAWFORD and CRAWFORD
  COUNTY BOARD OF COMMISSIONERS, 

           Defendants, Counter-Plaintiffs,

           Third-Party Plaintiffs-Appellants,

  and
  KALKASKA COUNTY,

          Intervening Third-Party Plaintiff,

          Counter-Defendant-Appellant,

  and
  OTSEGO COUNTY,

             Third-Party Defendant. 

  _________________________________________/

         On order of the Court, the motions for leave to file briefs amicus curiae are
  GRANTED. The motion for immediate consideration is DENIED. The application for
  leave to appeal the December 21, 2006 judgment of the Court of Appeals is considered,
  and it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. A public question being involved, and in light of the
  relationships between the parties, no costs are awarded.

        MARKMAN, J., concurs and states as follows:

         The “inherent powers” doctrine provides trial courts with the authority to bring a
  funding claim against the legislative branch where “a statutory function, the overall
  operation of the court, or a constitutional function is in jeopardy.” Employees & Judge of
  the Second Judicial Dist Court v Hillsdale Co, 423 Mich 705, 717-719 (1985). Bringing
  such a claim necessarily includes employing attorneys, and it is obvious that courts
                                                                                                               2

themselves have no independent means of obtaining funds for this purpose. Therefore,
counties are the only funding source available.

        I write separately only to highlight this reality, while recognizing that the outcome
in this case may appear anomalous or unfair to the taxpayers of defendant counties who
now have to pay the costs of a lawsuit in which they have prevailed. However, once an
“inherent powers” lawsuit has been initiated by a trial court, as occurred here, I do not see
any alternative outcome.

       Thus, it is to point out the obvious: where an “inherent powers” case looms
imminent, it is incumbent upon the people themselves to urge upon their elected officials
– both legislative and judicial – that they avoid litigation by making appropriate
accommodations with each other. For if this fails, and if a lawsuit is initiated, whatever
its eventual outcome, the taxpayers will be responsible for attorney fees on both sides.
That is, in the context of an “inherent powers” dispute, there is simply no alternative to an
assertion of direct self-government for avoiding a substantial attorney-fee burden upon
the taxpayers. There is simply no alternative to the people communicating to their
elected officials their views about whether litigation should be initiated by these officials
ostensibly on their behalf.

       The significance of this Court’s decision in the underlying case, 46th Circuit Trial
Court v Crawford Co, 476 Mich 131, 149-150 (2006), is that a very high standard must
be satisfied before a trial court can prevail in an “inherent powers” claim and compel
additional funding by the county. Presumably, this standard will deter the filing of all but
the most constitutionally compelling “inherent powers” lawsuits, those in which the court
simply cannot perform its most essential judicial functions. Id. at 160.

        While this new and stronger standard may be of modest consolation to the
taxpayers in the three defendant counties, I believe this case, which restores proper
constitutional standards, will help taxpayers in other counties to avoid a similar situation
in the future.

       KELLY, J., would grant leave to appeal.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 21, 2008                      _________________________________________
       d0318                                                                 Clerk